Citation Nr: 0026665	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as bilateral knee pain.  

3.  Entitlement to service connection for lumbosacral strain.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991.  

This matter arises from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
any hearing loss.  

2.  There is no competent medical evidence of a current 
diagnosis of any bilateral knee disorder, claimed as 
bilateral knee pain.  

3.  There is no competent medical evidence of a current 
diagnosis of lumbosacral strain.  

4.  There is no competent medical evidence that the veteran 
currently suffers from a chronic headache disorder.  

5.  The veteran served in Southwest Asia during the Persian 
Gulf War from August 1990 to April 1991.  

6.  There is no medical evidence that the veteran currently 
suffers from headaches, and is not otherwise shown to exhibit 
objective indications of any chronic disability manifested to 
a degree of 10 percent or more, or that have been attributed 
to an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for service connection for a 
bilateral knee disorder, claimed as bilateral knee pain, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran's claim for service connection for 
lumbosacral strain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  The veteran's claim for service connection for headaches 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The veteran's claim for service connection for an 
undiagnosed illness, manifested by headaches, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.  Introduction

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  The threshold question which must 
be answered is whether the veteran has submitted well-
grounded claims for service connection.  The veteran has the 
"burden of submitting evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
See 38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of a well-grounded claim, there is no 
duty to assist the claimant in developing facts pertinent to 
the claim, and the claim must fail.  See Epps v. Gober, 126 
F.3d 1464 (1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1995) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

b.  Bilateral Hearing Loss

In cases in which a veteran served on active duty for 90 days 
or more, and an organic disease of the central nervous 
system, including sensorineural hearing loss, develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, for VA 
benefits purposes, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels (Db) or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (1999).  

The veteran currently maintains that he incurred bilateral 
hearing loss during his active service.  A review of the 
veteran's service medical records fails to disclose any 
hearing loss.  The report of his service separation 
examination was completely within normal limits.  Likewise, 
the contemporaneous clinical treatment records dating from 
September 1994 through June 1995 are completely negative for 
any indication of hearing loss or any complaints related 
thereto.  

The veteran specifically requested to be scheduled to undergo 
a VA rating examination at the Long Beach, California, VA 
Medical Center (VAMC).  Pursuant to his request, he was 
scheduled to undergo a VA rating examination in March 1998.  
However, he failed to report, and requested that his 
examination be rescheduled.  A rating examination was 
scheduled in September 1998, but the veteran failed to report 
at the appointed time.  Pursuant to his request to be 
scheduled for an additional rating examination at the Long 
Beach VAMC, an examination was scheduled for November 1998.  
The veteran again failed to report to each examination, and 
did not offer any reason for his failure to report.  
Following this, in May 1999, the veteran requested to be 
scheduled to attend a personal hearing before a Hearing 
Officer at the RO.  Pursuant to his request, a hearing was 
scheduled in June 1999, but the veteran failed to report to 
that hearing.  He did not offer any explanation for his 
failure to report.  

The Board has reviewed the foregoing, and concludes that as 
the veteran has failed to submit any evidence that he 
currently suffers from any sort of hearing loss or hearing 
impairment, his claim is denied as not well grounded.  As 
noted, the service medical records and clinical treatment 
records are completely bereft of any evidence of hearing 
loss.  The veteran was not shown to have complained of 
hearing loss at any time prior to filing his claim, and in 
any event, there is no medical evidence of any sort that he 
suffers from a present disability.  See generally Brammer v. 
Derwinski, 3 Vet. App. 223, 224 (1992).  The veteran's claim 
for service connection for bilateral hearing loss is 
therefore denied.  


c.  Bilateral Knee Disorder, Claimed as Bilateral Knee Pain

The veteran claims to have sustained a bilateral knee 
disorder of some sort while in service, and that such knee 
disorder is currently manifested by pain.  The veteran's 
service medical records show that in May 1991, he complained 
of right knee pain. He was observed to grimace, but no 
objective symptomatology was indicated.  The veteran's X-rays 
were completely normal.  The report of the service separation 
examination fails to disclose the presence of any knee 
disorder, and the veteran did not indicate any subjective 
complaints in that regard.  

Contemporaneous VA clinical treatment records dating from 
September 1994 through June 1995 show that in September 1994, 
the veteran complained of having experienced bilateral knee 
pain since December 1991.  The treating physician considered 
the possibility of degenerative joint disease, but X-rays 
were negative for any defects to include any arthritis.  An 
October 1994 treatment note indicates that there was no 
evidence of arthritis in the knees or in other joints.  
Further, in June 1995, the veteran complained of knee pain, 
but was found to have full range of motion in all joints.  

No other medical evidence with respect to the veteran's knees 
was submitted.  As noted, the veteran was scheduled to 
undergo VA rating examinations on three separate occasions, 
and failed to report to any of those examinations.  Per his 
request, he was also scheduled to testify at a personal 
hearing, but likewise failed to report at the appointed time.  
Evidence which could have been considered in support of his 
claim was therefore not developed.  

The Board has reviewed the foregoing, and concludes that the 
veteran has failed to submit evidence of a well-grounded 
claim for service connection for a bilateral knee disorder, 
claimed as bilateral knee pain.  While the veteran has 
complained of knee pain in service and afterwards, none of 
the medical evidence presented shows that he has any chronic 
disability with respect to his knees.  The Board acknowledges 
that it was thought in September 1994 that the veteran had 
some form of degenerative joint disease in his knees, but on 
X-ray examination such was not indicated, and his knees were 
shown to be completely normal.  Further, he was found to have 
a full range of motion in all joints in June 1995.  

Even if the veteran were found to have a current disability 
based on his subjective symptomatology with respect to his 
knees, there is no medical opinion of a nexus between such 
complaints and his active service.  The Board would emphasize 
that no knee disorder was diagnosed in service, and that 
pain, in and of itself, does not constitute a disability for 
VA benefits purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Accordingly, the Board finds that absent 
any medical evidence of a current disability with respect to 
the veteran's knees, his claim for service connection is not 
well grounded, and must be denied on that basis.  

d.  Lumbosacral Strain

The veteran currently maintains that he incurred lumbosacral 
strain while serving on active duty.  His service medical 
records show that he first complained of low back pain in 
September 1988 after having lifted weights.  At the time, he 
was diagnosed with a muscle strain on the right side of his 
back.  In January 1989, the veteran was seen for complaints 
of low back pain, but no diagnosis was offered.  The veteran 
complained of low back pain once more in May 1991, and was 
ultimately diagnosed with a mild lumbar strain secondary to 
somatic dysfunction.  No physical findings were indicated at 
that time.  Further, in February 1990 or 1991, the veteran 
was seen for complaints of low back pain.  The treating 
physician considered the possibility that the veteran might 
have a chronic lumbar strain, but no diagnosis was offered at 
that time.  The report of the veteran's service separation 
examination was completely negative for any complaints, 
symptoms, or diagnoses of any low back problems.  

The post service medical treatment records dating from 
September 1994 through June 1995 show that the veteran 
complained of low back pain in June 1995.  However, no 
diagnosis was rendered, and he was found to have full range 
of motion in all joints.  As noted, the veteran failed to 
report to three VA rating examinations and a scheduled 
personal hearing.  No other evidence with respect to his back 
was submitted.  

The Board has evaluated the foregoing, and concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for lumbosacral strain.  The Board 
recognizes that the veteran was diagnosed with a mild lumbar 
strain in service in May 1991, and that he had complained of 
low back pain in service as early as September 1988.  
However, no chronic disability with respect to the low back 
was diagnosed in service, and as noted, no low back disorder 
was indicated on the report of his service separation 
examination.  

The Board further recognizes that the veteran was seen after 
service in June 1995 for complaints of low back pain.  
However no physical findings were offered at that time, and 
no diagnosis was rendered.  At that time, he had a full range 
of motion in all joints.  The treating physician did not 
offer any opinion that the veteran's low back pain complaints 
were in any way related to his complaints of low back pain in 
service.  The Board finds that the evidence fails to show 
that the veteran suffers from any sort of current disability 
with respect to his lower back, and that absent evidence of a 
present disability, his claim is denied as not well grounded.  
See Brammer, supra.  In that regard, the Board reiterates 
that pain, in and of itself, does not constitute a disability 
for VA purposes, absent any objective physical findings.  See 
Sanchez-Benitez, supra.  Accordingly, the veteran's appeal is 
denied.  

e.  Headaches

The veteran claims to have experienced chronic headaches in 
service and following service.  His service medical records 
fail to document any chronic headaches in service, and no 
such disorder was included in the report of his service 
separation examination.  To the extent that the veteran may 
have been shown to experience headaches in service such were 
noted to have been the result of some sort of acute 
underlying physical disorder, and were not shown to have been 
persistent or chronic.  The post service clinical treatment 
records dating from September 1994 through June 1995 fail to 
indicate any headaches.  Further, the veteran failed to 
report to any of his three scheduled VA rating examinations, 
and failed to report to his RO hearing.  No other evidence 
was submitted.  

The Board has evaluated the veteran's claim for service 
connection for headaches, and finds that as he has failed to 
submit any medical evidence showing that he currently suffers 
from any sort of disability involving headaches, his claim is 
denied as not well grounded.  See Brammer, supra.  

f.  Undiagnosed Illness Manifested by Headaches

The veteran contends that he currently suffers from an 
undiagnosed illness manifested by headaches which was 
incurred by his service in the Southwest Asia Theater of 
operations during Operation Desert Storm.  Under the 
provisions of 38 C.F.R. § 3.317 (1999), the VA shall pay 
compensation to a Persian Gulf War (PGW) veteran who 
"exhibits objective indications of chronic disability" 
(manifested by certain signs or symptoms), provided that the 
disability becomes manifest to a degree of 10 percent or more 
prior to December 21, 2001, and assuming that such disability 
cannot otherwise be attributed to any known clinical 
diagnosis.  Signs or symptoms which may be manifestations of 
undiagnosed illnesses include headaches, joint and muscle 
pain, and gastrointestinal symptomatology.  "Objective 
indications" include both objective evidence perceptible to 
an examining physician, and other non-medical indicators that 
are capable of independent verification.  See 38 C.F.R. 
§ 3.317(a)(2) (1999).  Finally, to be "chronic" a 
disability must have existed for six months or more, or to 
have exhibited intermittent episodes of improvement and 
worsening over a six-month period.  

Further, in Neumann v. West, No 98-1410 (U.S. Vet. App. July 
21, 2000), the United States Court of Appeals for Veterans 
Claims (Court) has held that three criteria must be met in 
order for a claim based on Persian Gulf War etiology to be 
well grounded.  Those criteria are generally consistent with 
the provisions set forth at 38 C.F.R. § 3.317.  The first 
requirement is that the claimant must be a PGW veteran.  
Second, the claimant must exhibit objective indications of 
chronic disability resulting from an illness or combination 
of illnesses, manifested by one or more signs or symptoms 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317.  
Third, the symptomatology demonstrated by "history, physical 
examination, and laboratory test which cannot be attributed 
to any known clinical diagnosis."  Id.  The Court held 
invalid a fourth requirement that there must be a nexus 
between the chronic disability and an undiagnosed illness.  

Applying this standard to the veteran's claim for service 
connection for an undiagnosed illness manifested by 
headaches, the Board finds that his claim is not well 
grounded.  It is uncontroverted that the veteran served in 
the Southwest Asia theater of operations during Operations 
Desert Shield and Desert Storm from August 1990 to April 
1991.  However, he has failed to present any medical or other 
evidence showing that he suffers from any sort of chronic 
disability not attributable to any known clinical diagnosis 
or otherwise attributable to any cause.  

The veteran has claimed that his alleged undiagnosed illness 
is manifested by headaches.  However, as noted, there is no 
evidence, medical or otherwise, to show that he suffers from 
headaches.  Moreover, there is no medical or other evidence 
to show that he has suffered from any sort of chronic 
disability manifest either during the PGW itself or at any 
time following such service.  The veteran had the opportunity 
to undergo VA rating examinations which might have 
substantiated his claims on three separate occasions, and 
failed to avail himself of those opportunities.  Further, he 
failed to report to the RO hearing he requested without 
explanation.  Accordingly, as the veteran has failed to 
submit any evidence showing the presence of chronic 
disabilities or which otherwise meets the criteria, set forth 
above, for establishing a well-grounded claim based on PGW 
etiology, his appeal is denied.  See 38 C.F.R. § 3.317; 
Neumann, supra.  

g.  Conclusion

As noted throughout this discussion of the veteran's claims 
for service connection, he failed on three separate occasions 
to report to scheduled VA rating examinations and failed to 
report to a personal hearing without offering any sort of 
explanation for his absence.  Regarding the veteran's 
consistent and repeated failure to report for his scheduled 
examinations and personal hearing, the Board observes that 
the Court has held that the VA's duty to assist a claimant is 
not a one-way street.  The veteran also has the obligation to 
assist in the adjudication of his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran must be 
prepared to meet his obligations by cooperating with the VA's 
efforts to help him develop evidence in support of his claim.  
Such cooperation necessarily entails reporting to scheduled 
VA rating examinations and personal hearings, particularly 
when they are conducted at the veteran's request and at 
locations he has specified himself.  Otherwise, the veteran 
should be prepared to offer some sort of explanation why such 
cooperation was not possible.  See generally Olson v. 
Principi, 3 Vet. App. 480 (1992); see also 38 C.F.R. § 3.321 
(1999).  

Moreover, lay statements by the veteran that he currently 
suffers from the disorders at issue here, or that he 
currently suffers from an undiagnosed illness do not 
constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 492, 494-95 (1992).  What is missing in this case 
is a medical opinion or opinions, supported by medical 
evidence and a plausible rationale, that the veteran 
currently suffers from chronic disabilities that were 
incurred in service, or that he currently suffers from signs 
or symptoms of a chronic disability attributable to an 
undiagnosed illness as set forth in 38 C.F.R. § 3.317.  
Absent such evidence, his claims are denied as not well 
grounded.  

For the foregoing reasons, it is the decision of the Board 
that the veteran has not met his initial burden of submitting 
evidence of well-grounded claims for service connection.  The 
Board is unaware of any additional relevant evidence which is 
available, which could serve to well ground the veteran's 
claims.  As the duty to assist has not been triggered here by 
well-grounded claims, the VA has no obligation to further 
develop the evidence.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 151 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
veteran, of course, may apply to reopen his claims with the 
RO at any time should he submit any additional relevant 
medical evidence.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral knee disorder, claimed as 
bilateral knee pain, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for lumbosacral strain is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for an undiagnosed illness, manifested by 
headaches, is denied.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

